319 F.2d 132
NORTH AMERICAN LOAN & THRIFT COMPANY NO. 2 (Now Known as North American Finance Corporation of Fulton County), Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 8951.
United States Court of Appeals Fourth Circuit.
Argued June 13, 1963.
Decided June 20, 1963.

On petition to review the decision of the Tax Court of the United States.
Robert Ash, Washington, D. C. (Carl F. Bauersfeld, and Ash, Bauersfeld & Burton, Washington, D. C., on brief), for petitioner.
Philip B. Heymann, Atty., Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum and Gilbert E. Andrews, Attys., Dept. of Justice, on brief), for respondent.
Before SOBELOFF, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
We affirm for the reasons stated by the Tax Court in the opinion of Judge Raum, 39 T.C. ____.


2
Affirmed.